Morton, J.
This case turns upon the construction of the contract between the plaintiff and the defendant. We are of opinion that the contract bound the defendant to pay $21 for the use of volumes 11 to 31 inclusive of the first edition and $7.50 per volume of the second edition and that the contract was not an entire contract. The balance sued for was due even if the memorandum on the back in regard to payments be considered as constituting a part of the contract. The rulings requested were rightly refused, and we discover no error in the manner in which the judge dealt with the case.

Exceptions overruled.